DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaiso et al. (US Pat. App. Pub. No. 2016/0351556).
With respect to claim 1, Nakaiso discloses a chip capacitor, comprising: a substrate (see FIG. 3B(7), element 10); a first conductive layer formed on the substrate and comprising a first pad and a second pad which are separated from each other (see FIG. 3B(7), element 13); a first insulating layer covering the first conductive layer (see FIG. 3B(7), element 14); a first capacitor unit over the first insulating layer and positioned in a capacitor region between the first pad and the second pad (see FIG. 3A(3), elements 22-25), comprising a first lower electrode (see FIG. 3A(3), element 22); a first dielectric layer covering the first lower electrode (see FIG. 3A(3), element 23); and a first upper electrode over the first dielectric layer (see FIG. 3A(3), element 24); a second insulating layer over the first capacitor unit and covering the first upper electrode (see FIG. 3A(4), element 31); a second conductive layer over the nd rightmost element 41) and penetrating the second insulating layer, the first dielectric layer and the first insulating layer to be connected to the first pad (see FIGS. 3B(6) and (7), wherein the rightmost element 41 connects to pad 13); and a second wiring portion penetrating the second insulating layer to be connected to the first upper electrode (see FIG. . 3B(6), the 2nd leftmost element 41) and penetrating the second insulating layer, the first dielectric layer and the first insulating layer to be connected to the second pad (see FIGS. 3B(6) and (7), wherein the leftmost element 41 connects to pad 13); a first external electrode disposed on the first pad and electrically connected to the first wiring portion (see FIG. 3B(7), element 46 (P2); and a second external electrode disposed on the second pad and electrically connected to the second wiring portion (see FIG. 3B(7), element 46 (P1).
With respect to claim 2, Nakaiso discloses that the first lower electrode comprises: a first capacitor region facing the first upper electrode (see FIG. 3B(7), the portion of the lower electrode directly beneath the upper electrode); and a first connection region extending from the first capacitor region toward a first direction parallel to a surface of the substrate (see FIG. 3B(7), the portion of the lower electrode which extends beyond the upper electrode), wherein the first wiring portion is connected to the first connection region (see FIG. 3B(7), where the second rightmost wiring portion 41 connects to the lower electrode).
With respect to claim 3, Nakaiso discloses that the first upper electrode comprises: a second capacitor region facing the second conductive layer (see FIG. 3B(7), the portion of the upper electrode disposed to the right of the second leftmost element 21); and a second connection region extending from the second capacitor region toward a second direction opposite to the first direction (see FIG. 3B(7), the portion of the upper electrode beneath and to the left of the second leftmost element 21), 
With respect to claim 4, Nakaiso discloses that the first capacitor region of the first lower electrode has an area greater than the second capacitor region of the first upper electrode.  See FIG. 3B(7).
With respect to claim 10, Nakaiso discloses a surface insulating film on a surface of the substrate covering the second conductive layer and integrally covering a lateral side of the substrate.  See FIG. 3B(6), element 43.
With respect to claim 14, Nakaiso discloses that the first external electrode and the second external electrode each comprise a plating layer formed by plating growth.  See paragraph [0086].
Allowable Subject Matter
Claims 5-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: with respect to claim 5, the prior art fails to teach, or fairly suggest the structures recited therein, when taken in conjunction with the limitations of claim 1.  With respect to claim 11, the prior art fails to teach, or fairly suggest the protrusions recited therein, when taken in conjunction with the limitations of claim 1.  Claims 6-9 and 12-13 are allowable by virtue of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848